Notices to Applicant
This communication is a Final Office Action on the merits. Claims 1-20 as filed 02/01/2022, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5 recites the limitation “wherein the first activity is unassociated with sleeping,” however, the present Application Specification is silent as to this negative limitation of the first activity having no association with sleeping. At best, the present Application Specification recites an example of Rule 1 being total running duration while Rule 2 being sleep duration (See Application Specification at [0017]), however, paragraph [0014] describes activity data being exercise, sleep, etc. for a period of time. Further, claim 5 continues to recite “that the second quantity of the second activity is based on the first quantity of the first activity,” and in turn, under broadest reasonable interpretation, the second activity of sleep duration is based on, i.e. associated with, the first activity. In this way, the present Application Specification fails to comply with the written description requirement because it fails to support a first activity as being unassociated with sleep. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
Claims 1-4 are drawn to a method for collecting, analyzing, and displaying activity data, which is within the four statutory categories (i.e. method). 
Independent Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites […] determining, […], an activity template comprising a heart rate threshold indicative of a quantity of exercise; determining, […] based on a comparison of detected heart rate data to the heart rate threshold of the activity template, that the detected heart rate data are indicative of the quantity of exercise on a first day; determining, […], detected breathing data associated with sleeping; determining, […], that the detected breathing data are indicative of a first quantity of sleep at a first time and indicative of a second quantity of sleep at a second time; determining, […], a difference between the first quantity of sleep and the second quantity of sleep; determining, […], that the difference between the first quantity of sleep and the second quantity of sleep is based on the quantity of exercise; and presenting, […], a message associated with the quantity of exercise and the difference between the first quantity of sleep and the second quantity of sleep. 
The limitations of collecting, analyzing, and displaying activity data, as drafted, is a method that, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people but for the recitation of generic computer components. That is, other than reciting “at least one processor,” and “a phone device,” nothing in the claim element precludes the steps from organizing human activity. For example, but for the “at least one processor,” and “a phone device,” language, collecting detected heart rate data and breathing data, analyzing the collected data to determine they are indicative of the quantity of exercise on a first day, a quantity of sleep at a first time and a second quantity of sleep at a second time, and that a difference between the first quantity of sleep and the second quantity of sleep is based on the quantity of exercise, and displaying a message associated with the quantity of exercise and the difference between the first quantity of sleep and the second quantity of sleep to determine whether the data based on the analysis, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “at least one processor,” and “a phone device,” to perform the collecting, analyzing, and displaying limitations. The elements in each of these steps are recited at a high-level of generality (i.e., at least one processor for performing instructions and a phone device such as a mobile phone as they relate to general purpose computer components (Application Specification [0046], [0077])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “at least one processor,” and “a phone device,” to perform the collecting, analyzing, and displaying limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., at least one processor for performing instructions and a phone device such as a mobile phone as they relate to general purpose computer components (Application Specification [0046], [0077])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 2-4 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the activity data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, and displaying activity data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claims 5-16 are drawn to a method for collecting, analyzing, and displaying activity data, which is within the four statutory categories (i.e. method). 
Independent Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 5 recites […] determining […] based on an activity template, first detected biometric data, the activity template comprising a biometric data threshold indicative of a first quantity of a first activity, wherein the first activity is unassociated with sleeping; determining, […] based on a comparison of the first detected biometric data to the biometric data threshold of the activity template, that the first detected biometric data are indicative of the first quantity of the first activity; determining, […]  based on the first quantity of the first activity, second detected biometric data indicative of a second quantity of a second activity, the first activity different than the second activity; determining, […], that the second quantity of the second activity is based on the first quantity of the first activity; and causing presentation, […], of a message associated with the first detected biometric data.
The limitations of collecting, analyzing, and displaying activity data, as drafted, is a method that, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people but for the recitation of generic computer components. That is, other than reciting “at least one processor,” and “a first device,” nothing in the claim element precludes the steps from organizing human activity. For example, but for the “at least one processor,” and “a first device,” language, collecting detected heart rate data and breathing data, analyzing the collected data to determine they are indicative of the quantity of exercise on a first day, a quantity of sleep at a first time and a second quantity of sleep at a second time, and that a difference between the first quantity of sleep and the second quantity of sleep is based on the quantity of exercise, and displaying a message associated with the quantity of exercise and the difference between the first quantity of sleep and the second quantity of sleep to determine whether the data based on the analysis, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “at least one processor,” and “a first device,” to perform the collecting, analyzing, and displaying limitations. The elements in each of these steps are recited at a high-level of generality (i.e., at least one processor for performing instructions and a phone device such as a mobile phone as they relate to general purpose computer components (Application Specification [0046], [0077])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “at least one processor,” and “a first device,” to perform the collecting, analyzing, storing, and generating limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., at least one processor for performing instructions and a phone device such as a mobile phone as they relate to general purpose computer components (Application Specification [0046], [0077])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 6-16 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the activity data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, storing, and displaying activity data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claims 17-20 are drawn to a system for collecting, analyzing, and displaying activity data, which is within the four statutory categories (i.e. machine). 
Independent Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 17 recites memory coupled to at least one processor, the at least one processor configured to: determine, based on an activity template, first detected biometric data, the activity template comprising a biometric data threshold indicative of a first quantity of a first activity; determine, based on a comparison of the first detected biometric data to the biometric data threshold of the activity template, that the first detected biometric data [[is]] are indicative of the first quantity of the first activity; determine, based on the activity template, a first threshold number of segments associated with the first activity; determine, based on the biometric data threshold, a first number of segments during which the first detected biometric data indicate quantities of the first activity that satisfy a first threshold amount of activity; determine that the first number of segments exceeds the first threshold number of AMENDMENT AND RESPONSE TO NON-FINAL OFFICE ACTIONPage 10 of 21segments; and send a message to a device for presentation, the message indicating that a goal associated with the first threshold number of segments has been satisfied.
The limitations of collecting, analyzing, and displaying activity data, as drafted, is a method that, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people but for the recitation of generic computer components. That is, other than reciting “at least one processor,” and “a phone device,” nothing in the claim element precludes the steps from organizing human activity. For example, but for the “at least one processor,” and “a phone device,” language, collecting detected heart rate data and breathing data, analyzing the collected data to determine they are indicative of the quantity of exercise on a first day, a quantity of sleep at a first time and a second quantity of sleep at a second time, and that a difference between the first quantity of sleep and the second quantity of sleep is based on the quantity of exercise, and displaying a message associated with the quantity of exercise and the difference between the first quantity of sleep and the second quantity of sleep to determine whether the data based on the analysis, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “at least one processor,” and “a phone device,” to perform the collecting, analyzing, and displaying limitations. The elements in each of these steps are recited at a high-level of generality (i.e., at least one processor for performing instructions and a phone device such as a mobile phone as they relate to general purpose computer components (Application Specification [0046], [0077])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “at least one processor,” and “a phone device,” to perform the collecting, analyzing, storing, and generating limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., at least one processor for performing instructions and a phone device such as a mobile phone as they relate to general purpose computer components (Application Specification [0046], [0077])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 18-20 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the activity data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, storing, and displaying activity data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No. 2019/0213060 A1 (hereinafter “Raymann et al.”).
	RE: Claim 17 (Currently Amended) Raymann et al. teaches the claimed: 
17. (Currently Amended) A system comprising memory coupled to at least one processor, the at least one processor configured to: determine, based on an activity template, first detected biometric data, the activity template comprising a biometric data indicative of a first quantity a first activity ((Raymann et al., [0017], [0029], [0032], [0033], [0072], [0101], [0102], Fig. 8) (( ... the memory interface 802, the one or more processors 804 and/or the peripherals interface 806 can be separate components or can be integrated in one or more integrated circuits; ... the user activities may be detected by receiving sensor data from one or more sensor devices of the computing device and identifying the user activities based on the received sensor data, Abstract; determining the sleep ritual ... if a user performs a particular activity at least a number of nights (e.g., 5, 6, at least 50%, etc.) per week, then sleep logic 120 can determine that the particular activity is a sleep ritual activity.  These sleep ritual activities can be used to infer the user's intent to go to sleep; ... the users tooth brushing activity can be added to the user's sleep ritual activities stored in sleep ritual database 130; biometric sensors; ... the motion of the exercise can be detected by movement sensor 106 (e.g., accelerometer), and can be compared to the motion samples in motion database 136 by sleep logic 120 to determine that the detected motion corresponds to the user exercising; where exercise constitutes a threshold activity; ... if the user performs an activity before going to sleep at least 80% (e.g., some threshold percentage) of the time, computing device 102 can identify the activity as a sleep ritual activity]);
determine, based on a comparison of the first detected biometric data to the biometric data threshold of the activity template, that the first detected biometric data [[is]] are indicative of [[a]] the first quantity of [[a]] the first activity ((Raymann et al., [0015], [0017], [0021], [0045]-[0046], ( ... sleep logic 120 can use the detected signals to determine whether the user has performed the user’s sleep ritual activities; determining the sleep ritual; detecting and determining a specific set of activities that a user performs, including an amount/quantity of exercise; the sleep logic 120 determines two heart rate variability thresholds; sleep logic 120 can compare the user’s heart rate variability to the first and second variability to the first and second variability thresholds; where the sleep logic detects and determines when a user is engaged in sleep ritual activities (i.e., when the user is participating in activities prior to sleep, then when the user is engaging in sleep ritual activities and/or when a user intends to sleep), ( ... sleep logic 120 can detect sleep based on a single signal (e.g., heartrate) or a combination of signals (e.g., heartrate, breathing, movement, etc.); ... sleep logic 120 can determine that the user is sleeping when the user's breathing rate, breathing rate variability, and/or breathing amplitude are below respective threshold values.  Sleep logical 120 can determine that the user is awake when the user's breathing rate, breathing rate variability, and/or breathing amplitude are above respective threshold values ... slow, regular breaths can indicate that the user is sleeping while faster, inconsistent breathing can indicate that the user is awake));
determine, based on the activity template, a first threshold number of segments associated with the first activity ((Raymann et al., [0072]) (where various values or ranges of threshold percentages and/or various values or ranges of nights can constitute a first threshold number of segments associated with the first activity, which can be a sleep ritual activity));
determine, based on the biometric data threshold, a first number of segments during which the first detected biometric data indicate quantities of the first activity that satisfy [[the]] a first threshold amount of activity (Raymann et al., [0015], [0020], [0029], [0033],  [0045]-[0046], [0072]) (where various values or ranges of threshold percentages and/or various values or ranges of nights can constitute a first threshold number of segments associated with the first activity, which can be a sleep ritual activity; ... sleep logic 120 can use the detected signals to determine whether the user has performed the user’s sleep ritual activities; determining the sleep ritual; detecting and determining a specific set of activities that a user performs, including an amount/quantity of exercise; the sleep logic 120 determines two heart rate variability thresholds; sleep logic 120 can compare the user’s heart rate variability to the first and second variability to the first and second variability thresholds; where the sleep logic detects and determines when a user is engaged in sleep ritual activities (i.e., when the user is participating in activities prior to sleep, then when the user is engaging in sleep ritual activities and/or when a user intends to sleep); ... heart rate sensor 108 can be a microphone ... the microphone can be worn on the wrist near the radial artery to detect sounds corresponding to the user's pulse; where exercise constitutes a threshold activity; ... if the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity as a sleep ritual activity));
determine that the first number of segments exceeds the first threshold number of segments  ((Raymann et al., [0033], [0072]) (where exercise constitutes a threshold activity; ... if the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity as a sleep ritual activity)); and
send a message to a device for presentation, the message indicating that a goal associated with the first threshold number of segments has been satisfied ((Raymann et al., [0033], [0072], [0096]) (where exercise constitutes a threshold activity; ... if the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity as a sleep ritual activity; ... health and fitness data may be used to provide insights into a user's general wellness, or may be used as positive feedback to individuals using technology to pursue wellness goals)).
	RE: Claim 18 (Currently Amended) Raymann et al. teaches the claimed: 
18. (Currently Amended) The system of claim 17, wherein the at least one processor is further configured to: determine second detected biometric data and a second threshold amount of activity associated with the second detected biometric data ((Raymann et al., [0020], [0033], [0072]) (where a second threshold number of days can be some different threshold number of days; ... heart rate sensor 108 can be a microphone ... the microphone can be worn on the wrist near the radial artery to detect sounds corresponding to the user's pulse; where exercise constitutes a threshold activity, [0033]; ... if the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity as a sleep ritual activity));
determine that the second detected biometric data [[is]] are indicative of a second quantity of a second activity ((Raymann et al., [0020], [0033], [0072]) (heart rate sensor 108 can be a microphone ... the microphone can be worn on the wrist near the radial artery to detect sounds corresponding to the user's pulse; where exercise constitutes a threshold activity; ... if the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity as a sleep ritual activity));  
determine a second threshold number of segments associated with the second activity ((Raymann et al., [0028], [0072]) (where a second threshold number of days can be some different threshold number of days; ... if the user typically (e.g., historically has a pattern) sleeps between 11 pm and 7 am, then sleep logic 120 can predict that the user will go to sleep at 11 pm on the current day and/or future days; ... if the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity a sleep ritual activity));
determine a second number of segments during which the second detected biometric data indicate quantities of the second activity that satisfy the second threshold amount of activity  ((Raymann et al., [0020], [0033], [0072])), (where various values or ranges of threshold percentages and/or various values or ranges of nights can constitute a first threshold number of segments associated with the first activity, which can be a sleep ritual activity; where a second threshold number of days can be some different threshold number of days; ... heart rate sensor 108 can be a microphone ... the microphone can be worn on the wrist near the radial artery to detect sounds corresponding to the user's pulse ... , [0020]; where exercise constitutes a threshold activity; ... if the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity as a sleep ritual activity)); and
determine that the second number of segments exceeds the second threshold number of segments, wherein the message further indicates that the goal is associated with the first threshold number of segments and the second threshold number of segments ((Raymann et al., [0028], [0072], [0096]) (where various values or ranges of threshold percentages and/or various values or ranges of nights can constitute a first threshold number of segments associated with the first activity, which can be a sleep ritual activity; where a second threshold number of days can be some different threshold number of days; ... if the user typically (e.g., historically has a pattern) sleeps between 11 pm and 7 am, then sleep logic 120 can predict that the user will go to sleep at 11 pm on the current day and/or future days; ... if the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity a sleep ritual activity; where exercise constitutes a threshold activity; where a second threshold number of days can be some different threshold number of days; ... if the user typically (e.g., historically has a pattern) sleeps between 11 pm and 7 am, then sleep logic 120 can predict that the user will go to sleep at 11 pm on the current day and/or future days; ... if the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity as a sleep ritual activity; ... health and fitness data may be used to provide insights into a user's general wellness, or may be used as positive feedback to individuals using technology to pursue wellness goals)). 
	RE: Claim 19 (Currently Amended) Raymann et al. teaches the claimed:
19. (Currently Amended) The system of claim 17, wherein the first detected biometric data indicates that the first quantity of the first activity occurred during a first time period ((Raymann et al., [0017], [0033], [0102]) (biometric sensors; where a first time can be, for example, a first time can occur at any time prior to when the user falls asleep; ... when the user exercises before bed, the motion of the exercise can be detected by movement sensor 106 (e.g., accelerometer), and can be compared to the motion samples in motion database 136 by sleep logic 120 to determine that the detected motion corresponds to the user exercising; ... sleep logic 120 can detect when the user falls asleep based on sensor data; ... the motion of the exercise can be detected by movement sensor 106 (e.g., accelerometer), and can be compared to the motion samples in motion database 136 by sleep logic determine that the detected motion corresponds to the user exercising)), and 
wherein the at least one processor is further configured to: determine that the first detected biometric data is further indicative of a second quantity of the first activity during a second time period after the first time period and a third quantity of the first activity during a third time period after the second time period ((Raymann et al., [0017], [0031], [0033], [0043], [0102]) (where, for example, a second quantity of the first activity could constitute additional motion and movement data that is collected, recorded and stored within the sleep ritual database; where exercise constitutes a threshold activity; ... when the user exercises before bed, the motion of the exercise can be detected by movement sensor 106 (e.g., accelerometer), and can be compared to the motion samples in motion database 136 by sleep logic 120 to determine that the detected motion corresponds to the user exercising.  After sleep logic 120 identifies the motion of the user exercising, the user's exercise activity can be added to the user's sleep ritual activities stored in sleep ritual database;  ... sleep logic 120 can monitor the environment of computing device 102 to determine the user's activities all the time or on regular intervals (e.g., every 2 minutes, every 5 minutes, etc.) throughout the day to detect and identify the user's activities; biometric sensors; where a first time can be, for example, any time period prior to the time when the user falls asleep, and the second time period can be, for example, any time within a period after the first time, but still prior to the time when the user falls asleep; ... when the user exercises before bed, the motion of the exercise can be detected by movement sensor 106 (e.g., accelerometer), and can be compared to the motion samples in motion database 136 by sleep logic 120 to determine that the detected motion corresponds to the user exercising; ... sleep logic 120 can determine that the user is performing the user's sleep ritual when a minimum number (e.g., three or more) of the sleep ritual activities were performed in a short period of time (e.g., within 15 minutes, within 30 minutes, etc.); where, for example, a third quantity of the first activity could constitute additional motion and movement data that is collected, recorded and stored within the sleep ritual database; where exercise constitutes a threshold activity; ... when the user exercises before bed, the motion of the exercise can be detected by movement sensor 106 (e.g., accelerometer), and can be compared to the motion samples in motion database 136 by sleep logic 120 to determine that the detected motion corresponds to the user exercising. After sleep logic 120  identifies the motion of the user exercising, the user's exercise activity can be added to the user's sleep ritual activities stored in sleep ritual database 130)), and 
determine that the second quantity of the first activity and the third quantity of the first activity satisfy the first threshold amount of activity ((Raymann et al., [0033], [0043]) (where, for example, a second quantity of the first activity could constitute additional motion and movement data that is collected, recorded and stored within the sleep ritual database; where exercise constitutes a threshold activity; ... when the user exercises before bed, the motion of the exercise can be detected by movement sensor 106 (e.g., accelerometer), and can be compared to the motion samples in motion database 136 by sleep logic 120 to determine that the detected motion corresponds to the user exercising. After sleep logic 120 identifies the motion of the user exercising, the user's exercise activity can be added to the user's sleep ritual activities stored in sleep ritual database 130; where, for example, a third quantity of the first activity could constitute additional motion and movement data that is collected, recorded and stored within the sleep ritual database; where exercise constitutes a threshold activity; ... when the user exercises before bed, the motion of the exercise can be detected by movement sensor 106 (e.g., accelerometer), and can be compared to the motion samples in motion database 136 by sleep logic 120 to determine that the detected motion corresponds to the user exercising.  After sleep logic 120 identifies the motion of the user exercising, the user's exercise activity can be added to the user's sleep ritual activities stored in sleep ritual database 130; sleep logic 120 can determine that the user's sleep ritual was performed by the user when sleep logic 120 determines that a threshold number of the sleep ritual activities identified in sleep database 130 were performed ... sleep logic 120 can determine that the user is performing the user's sleep ritual when a minimum number (e.g., three or more) of the sleep ritual activities were performed in a short period of time (e.g., within 15 minutes, within 30 minutes, etc.).  Sleep logic can determine that the user is performing the user's sleep ritual when a portion (e.g., greater than 30%, greater than 50%, etc.) of the sleep ritual activities were performed by the user in a short period of time)), 
wherein to determine that the first number of segments during which the first detected biometric data indicate quantities of the first activity that satisfy the first threshold amount of activity is further based on the second time period and the third time period ((Raymann et al., [0017], [0020], [0032], [0033], [0043], [0072], [0102]) (where various values or ranges of threshold percentages and/or various values or ranges of nights can constitute a first threshold number of segments associated with the first activity, which can be a sleep ritual activity; ... heart rate sensor 108 can be a microphone ... the microphone can be worn on the wrist near the radial artery to detect sounds corresponding to the user's pulse; where exercise constitutes a threshold activity; sleep logic 120 can determine that the user's sleep ritual was performed by the user when sleep logic 120 determines that a threshold number of the sleep ritual activities identified in sleep database 130 were performed ... sleep logic 120 can determine that the user is performing the user's sleep ritual when a minimum number (e.g., three or more) of the sleep ritual activities were performed in a short period of time (e.g., within 15 minutes, within 30 minutes, etc.).  Sleep logic can determine that the user is performing the user's sleep ritual when a portion (e.g., greater than 30%, greater than 50%, etc.) of the sleep ritual activities were performed by the user in a short period of time, [0043]; ... if the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity as a sleep ritual activity; activities all the time or on regular intervals (e.g., every 2 minutes, every 5 minutes, etc.) throughout be, for example, any time period prior to the time when the user falls asleep, a second time period can be, for example, any time within a period after the first time, but still prior to the time when the user falls asleep, and a third time period can be, for example, any time within a period after the second time, but still prior to the time when the user falls asleep; ... when the user exercises before bed, the motion of the exercise can be detected by movement sensor 106 (e.g., accelerometer), and can be compared to the motion samples in motion database 136 by sleep logic 120 to determine that the detected motion corresponds to the user exercising; ... sleep logic 120 can determine that the user is performing the user's sleep ritual when a minimum number (e.g., three or more) of the sleep ritual activities were performed in a short period of time (e.g., within 15 minutes, within 30 minutes, etc.))).
	RE: Claim 20 (Currently Amended): Raymann et al. teaches the claimed: 
20. (Currently Amended) The system of claim 17, wherein the at least one processor is further configured to: receive parameters associated with the activity template ((Raymann et al., [0029], [0032]) ( ... the user activities may be detected by receiving sensor data from one or more sensor devices of the computing device and identifying the user activities based on the received sensor data, Abstract; determining the sleep ritual ... if a user performs a particular activity at least a number of nights (e.g., 5, 6, at least 50%, etc.) per week, then sleep logic 120 can determine that the particular activity is a sleep ritual activity.  These sleep ritual activities can be used to infer the user's intent to go to sleep; ... the users tooth brushing activity can be added to the user's sleep ritual activities stored in sleep ritual database));
send a request comprising the parameters; and receive, based on the request, the first detected biometric data and [[the]] second detected biometric data. ((Raymann et al., [0017], [0020], [0026], [0031], [0033], [0102]) ( ... sleep logic 120 can receive sensor data that indicates conscious movement, talking, increased heart rate, increased breathing rate, increased lighting, and/or use of computing device 102 (e.g., touch input) and determine that the user is awake based on the sensor data. Sleep logic 120 can determine the wake time based on when the first sensor detected conscious human activity; ... sleep logic 120 can monitor the environment of computing device 102 to determine the user's activities all the time or on regular intervals (e.g., every 2 minutes, every 5 minutes, etc.) throughout the day to detect and identify the user's activities; biometric sensors; ... the motion of the exercise can be detected by movement sensor 106 (e.g., accelerometer), and can be compared to the motion samples in motion database 136 by sleep logic 120 to determine that the detected motion corresponds to the user exercising; ... computing device 102 can include heart rate sensor 108 ... heart rate sensor 108 can be a motion sensor; ... the motion samples can include the motion of someone brushing their teeth (e.g., when wearing a smart watch), walking or exercising, or any other activity that generates motion or movement)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2019/0213060 A1 (hereinafter “Raymann et al.”) in view of U.S. Patent Application Pub. No. US 2018/0303381 A1 (hereinafter “Todd et al.”). 
RE: Claim 1 (Currently Amended) Raymann teaches the claimed: 
1. (Currently Amended) A method, comprising: determining, by at least one processor of a phone device, an activity template […] ((Raymann et al., [0003], [0014], [0101]) ((computing device can be a mobile device, such as a smartphone; the computing device can include a memory interface, one or more data processors, image processors and/or central processing units, and a peripherals interface; the computing device can automatically determine the user's sleep ritual, wherein the users sleep ritual can include various activities performed before going to sleep and the computing device can detect when the user performs the various sleep ritual activities i.e. activity template)).
determining, by the at least one processor, detected breathing data associated with sleeping ((Raymann et al., [0017], [0021]) (sleep logic can detect sleep based on a single signal (e.g., heartrate) or a combination of signals (e.g., heartrate, breathing, movement, etc.); sleep logic can determine that the user is sleeping when the user's breathing rate, breathing rate variability, and/or breathing amplitude are below respective threshold values.  Sleep logical  can determine that the user is awake when the user's breathing rate, breathing rate variability, and/or breathing amplitude are above respective threshold values ... slow, regular breaths can indicate that the user is sleeping while faster, inconsistent breathing can indicate that the user is awake));
determining, by the at least one processor, that the detected breathing data [[is]] are indicative of a first quantity of sleep at a first time and indicative of a second quantity of sleep at a second time ((Raymann et al. [0017], [0027]-[0028]) (sleep logic can detect sleep based on a single signal (e.g., heartrate) or a combination of signals (e.g., heartrate, breathing, movement, etc.); the sleep start time and sleep end time (wake time) can be used to determine the sleep period ... sleep logic can store sleep the sleep start time, sleep end time, and/or sleep duration in sleep history database ... each record in sleep history database can include sleep data for an instance of sleep ... sleep logic can predict future sleep periods. For example, sleep logic can analyze the sleep history data in sleep history database to determine when the user usually sleeps)).
determining, by the at least one processor, a difference between the first quantity of sleep and the second quantity of sleep ((Raymann et al., [0033], [0052]) ((where a quantity of exercise and exercise activity is stored in the sleep ritual database, and where comparing a first quantity of sleep recorded within a database to a second quantity of sleep recorded within the same database detects differences in recorded activities, which may be attributable to a missed exercise activity, for example; ... the motion samples can include the motion of someone ... exercising, or any other activity that generates motion or movement. The mapping of motion to activities can be stored in motion database ... thus, when the user exercises before bed, the motion of the exercise can be detected by movement sensor (e.g., accelerometer), and can be compared to the motion samples in motion database by sleep logic to determine that the detected motion corresponds to the user exercising. After sleep logic identifies the motion of the user exercising, the user's exercise activity can be added to the user's sleep ritual activities stored in sleep ritual database; ... sleep logic can analyze sensor data, secondary devices data, network traffic, and/or other data to detect and identify activities that the user performs before going to bed ... when sleep logic determines that the user intends to sleep (e.g., the user is done with pre-sleep activities), sleep logic can determine which sleep ritual activities in sleep ritual database the user has failed (e.g., forgotten) to perform before going to sleep (e.g., before going to bed) by determining which sleep ritual activities in sleep ritual database were not detected));
determining, by the at least one processor, that the difference between the first quantity of sleep and the second quantity of sleep is based on the quantity of exercise ((Raymann et al. [0033], [0052]) ((where a quantity of exercise and exercise activity is stored in the sleep ritual database, and where comparing a first quantity of sleep recorded within a database to a second quantity of sleep recorded within the same database detects differences in recorded activities, which may be attributable to a missed exercise activity, for example; ... the motion samples can include the motion of someone ... exercising, or any other activity that generates motion or movement.  The mapping of motion to activities can be stored in motion database ... thus, when the user exercises before bed, the motion of the exercise can be detected by movement sensor (e.g., accelerometer), and can be compared to the motion samples in motion database 136 by sleep logic to determine that the detected motion corresponds to the user exercising. After sleep logic identifies the motion of the user exercising, the user's exercise activity can be added to the user's sleep ritual activities stored in sleep ritual database; ... sleep logic can analyze sensor data, secondary devices data, network traffic, and/or other data to detect and identify activities that the user performs before going to bed ... when sleep logic determines that the user intends to sleep (e.g., the user is done with pre-sleep activities), sleep logic can determine which sleep ritual activities in sleep ritual database the user has failed (e.g., forgotten) to perform before going to sleep (e.g., before going to bed) by determining which sleep ritual activities in sleep ritual database were not detected)); and 
presenting, by the at least one processor, a message associated with the quantity of exercise and the difference between the first quantity of sleep and the second quantity of sleep ((Raymann et al., [0052]) (sleep logic can then present a reminder to the user to perform the forgotten sleep ritual activity. For example, the reminder can be presented in response to sleep logic determining that the user intends to sleep (e.g., go to bed)).
Raymann et al. fails to explicitly teach, but Todd et al. teaches the claimed: 
 […] an activity template comprising a heart rate threshold indicative of a quantity of exercise; determining, by the at least one processor and based on a comparison of detected heart rate data to the heart rate threshold of the activity template, detected heart rate data [[is]] are indicative of [[a]] the quantity of exercise on a first day ((Todd et al., [0004], [0005]) (classification process is staged in order to correctly and efficiently characterize a workout type; initially a generalized workout event is detected using motion and heart rate data; a wearable physiological monitor, performs the steps of receiving data from a number of sensors on the wearable physiological monitor, the data including accelerometer data and heart rate data acquired by the wearable physiological monitor; applying a threshold based on the accelerometer data and the heart rate data to identify two endpoints of an interval of increased physical activity indicative of a workout by a user of the wearable physiological monitor)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the comparison of detected heart rate data to determine exercise performed by a user as taught by Todd et al. within the method and system for detecting and identifying user activity as taught by Raymann et al. with the motivation for automating the collection and classification of workout data from physiological monitoring devices (Todd et al., [0003]). 
RE: Claim 2 (Currently Amended) Raymann et al. and Todd et al. teach the claimed: 
2. (Currently Amended) The method of claim 1, wherein: the first time is prior to the first day and the second time is after the first time, ((Raymann et al., [0027], [0028]) ( ... if the user typically (e.g., historically has a pattern) sleeps between 11 pm and 7 am, then sleep logic 120 can predict that the user will go to sleep at 11pm on the current day and/or future days; ... each record in sleep history database can include sleep data for an instance of sleep ... sleep logic 120 can predict future sleep periods. For example, sleep logic can analyze the sleep history data in sleep history database to determine when the user usually sleeps ... ), 
further comprising: determining second detected heart rate data indicative of a second quantity of exercise at a third time before the first time ((Raymann et al., [0033], [0043]-[0045], [0052]) ((where a quantity of exercise and exercise activity is stored in the sleep ritual database, and where comparing a first quantity of sleep recorded within a database to a second quantity of sleep recorded within the same database detects differences in recorded activities, which may be attributable to a missed exercise activity, for example; where instances and occurrences of exercise constitute sleep ritual activities; ... sleep logic 120 can determine that the user is performing the user's sleep ritual when a minimum number (e.g., three or more) of the sleep ritual activities were performed in a short period of time (e.g., within 15 minutes, within 30 minutes, etc.); where exercising constitutes a sleep ritual activity ... , determining that a user's sleep ritual was performed at a time prior to when the user actually goes to sleep)); and 
comparing the second quantity of exercise to a threshold quantity of exercise, wherein determining that the difference is based on the quantity of exercise is further based on the comparison of the second quantity of exercise to the threshold quantity of exercise is further based on the comparison of the second quantity of exercise to the threshold quantity of exercise ((Raymann et al., [0033], [0043], [0052], [0072] (where a second quantity of exercise constitutes a distinct sleep ritual activity; sleep logic 120 can determine that the user's sleep ritual was performed by the user when sleep logic 120 determines that a threshold number of the sleep ritual activities identified in sleep database 130 were performed in a short period of time (e.g., within 15 minutes, within 30 minutes, etc.) ... ; ... if the user performs an activity before going to sleep at least 80% (e.g., some threshold percentage) of the time, computing device 102 can identify the activity as a sleep ritual activity. If the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity as a sleep ritual activity ..., (where a quantity of exercise and exercise activity is stored in the sleep ritual database, and where comparing a first quantity of sleep recorded within a database to a second quantity of sleep recorded within the same database detects differences in recorded activities, which may be attributable to a missed exercise activity, for example; ... the motion samples can include the motion of someone ... exercising, or any other activity that generates motion or movement. The mapping of motion to activities can be stored in motion database 136 ... thus, when the user exercises before bed, the motion of the exercise can be detected by movement sensor 106 (e.g., accelerometer), and can be compared to the motion samples in motion database 136 by sleep logic 120 to determine that the detected motion corresponds to the user exercising. After sleep logic 120 identifies the motion of the user exercising, the user's exercise activity can be added to the user's sleep ritual activities stored in sleep ritual database ... ; ... sleep logic 120 can analyze sensor data, secondary devices data, network traffic, and/or other data to detect and identify activities that the user performs before going to bed ... when sleep logic 120 determines that the user intends to sleep (e.g., the user is done with pre-sleep activities), sleep logic 120 can determine which sleep ritual activities in sleep ritual database 130 the user has failed (e.g., forgotten) to perform before going to sleep (e.g., before going to bed) by determining which sleep ritual activities in sleep ritual database 130 were not detected ... )) (where a second quantity of exercise constitutes a distinct sleep ritual activity; sleep logic 120 can determine that the user's sleep ritual was performed by the user when sleep logic 120 determines that a threshold number of the sleep ritual activities identified in sleep database 130 were performed in a short period of time (e.g., within 15 minutes, within 30 minutes, etc.) ... ; ... if the user performs an activity before going to sleep at least 80% (e.g., some threshold percentage ) of the time, computing device 102 can identify the activity as a sleep ritual activity. If the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity as a sleep ritual activity ... )).
	RE: Claim 3 (Currently Amended) Raymann et al. and Todd et al. teach the claimed: 
3. (Currently Amended) The method of claim 1, further comprising: determining, based on the activity template, a threshold number of days associated with exercise, the threshold number of days greater than one ((Raymann et al., [0033], [0072]) (where exercise constitutes a threshold activity; ... if the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity as a sleep ritual activity ...));
determining that the detected heart rate data is further indicative of a second quantity of exercise on a second day and a third quantity of exercise on a third day ((Raymann et al., [0020], [0033], [0072]) ( ... heart rate sensor 108 can be a microphone ... the microphone can be worn on the wrist near the radial artery to detect sounds corresponding to the user's pulse ... ; where exercise constitutes a threshold activity; ... if the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity as a sleep ritual activity ... ) (where exercise constitutes a threshold activity; ... if the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity as a sleep ritual activity ... ));
determining that the quantity of exercise, the second quantity of exercise, and the third quantity of exercise satisfy a threshold quantity of exercise ((Raymann et al., [0033], [0072])) (where exercise constitutes a threshold activity; ... if the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity as a sleep ritual activity ... ));
determining, based on the first day, the second day, and the third day, a number of days that the detected heart rate data indicate quantities of exercise that satisfy the threshold quantity of exercise; and ((Raymann et al., [0020], [0033], [0072]) (( ... heart rate sensor 108 can be a microphone ... the microphone can be worn on the wrist near the radial artery to detect sounds corresponding to the user's pulse ... ; where exercise constitutes a threshold activity; ... if the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity as a sleep ritual activity ... )); and
determining that the number of days exceeds the threshold number of days, wherein the message indicates that a goal associated with the threshold number of days has been satisfied ((Raymann et al., [0033], [0072], [0096]) (where exercise constitutes a threshold activity; ... if the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number)... health and fitness data may be used to provide insights into a user's general wellness, or may be used as positive feedback to individuals using technology to pursue wellness goals)).
	RE: Claim 4 (Currently Amended) Raymann et al., and Todd et al. teach the claimed: 
4. (Currently Amended) The method of claim 1, further comprising: determining, based on the activity template, a first threshold number of hours associated with exercise and a second threshold number of hours associated with sleeping ((Raymann et al., [0003], [0016], [0019], [0032], [0033], [0072], ( ... the computing device can automatically determine the user's sleep ritual. The users sleep ritual can include various activities performed before going to sleep. The computing device can detect when the user performs the various sleep ritual activities. The computing device can remind the user about specific sleep ritual activities before going to sleep ... the computing device can perform sleep ritual activities on behalf of the user automatically and without user input; ... the users tooth brushing activity can be added to the user's sleep ritual activities stored in sleep ritual database 130), where exercise constitutes a threshold activity; ... if the user performs an activity before going to sleep at least 80% (e.g., some threshold percentage) of the time, computing device 102 can identify the activity as a sleep ritual activity  ... when the user stops using computing device 102 (e.g., 5 hours, 7 hours, etc.), then sleep logic 120 can determine that the user is asleep. Thus, if, for example, the display of computing device 102 is dark (e.g., not illuminated) for a period of 7 hours, sleep logic 120 can determine that the user was sleeping during the 7 hour period ... ; ... when movement sensor 106 detects very little movement (e.g., below a threshold frequency, or threshold magnitude), then sleep logic 120 can determine that the user is asleep));
determining, based on the first day, a first number of days that the detected heart rate data indicate quantities of exercise that satisfy the first threshold number of hours ((Raymann et al., [0020], [0033], [0072]) (sleep logic 120 can determine that the user is awake when the user's heart rate and/or heart rate variability are above respective threshold values; where exercise constitutes a threshold activity; ... if the user performs an activity before going to sleep at least 80% (e.g., some threshold percentage) of the time, computing device 102 can identify the activity as a sleep ritual activity.  If the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity as a sleep ritual activity ... )); 
determining, based on the first time and the second time, a second number of days that the detected breathing data indicate quantities of sleep that satisfy the second threshold number of hours ((Raymann et al., [0016], [0019], [0028], [0072]) ( ... when the user stops using computing device 102 (e.g., 5 hours, 7 hours, etc.), then sleep logic 120 can determine that the user is asleep.  Thus, if, for example, the display of computing device 102 is dark (e.g., not illuminated) for a period of 7 hours, sleep logic 120 can determine that the user was sleeping during the 7 hour period; ... when movement sensor 106 detects very little movement (e.g., below a threshold frequency, or threshold magnitude), then sleep logic 120 can determine that the user is asleep; ... if the user typically (e.g., historically has a pattern) sleeps between 11 pm and 7 am, then sleep logic 120 can predict that the user will go to sleep at 11 pm on the current day and/or future days);
determining that the first number of days exceeds [[the]] a first threshold number of days ((Raymann et al., [0033], [0072]) ((where exercise constitutes a threshold activity; ... if the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity as a sleep ritual activity)); and
determining that the second number of days exceeds [[the]] a second threshold number of days, wherein the message indicates that a goal associated with the first threshold number of days and the second threshold number of days has been satisfied ((Raymann et al., [0028], [0033], [0072], [0096]) (where a second threshold number of days can be some different threshold number of days; ... if the user typically (e.g., historically has a pattern) sleeps between 11 pm and 7 am, then sleep logic 120 can predict that the user will go to sleep at 11 pm on the current day and/or future days; .. if the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity a sleep ritual activity ... where exercise constitutes a threshold activity; where a second threshold number of days can be some different threshold number of days; ... if the user typically (e.g., historically has a pattern) sleeps between 11 pm and 7 am, then sleep logic 120 can predict that the user will go to sleep at 11 pm on the current day and/or future days; ... if the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity as a sleep ritual activity; ... health and fitness data may be used to provide insights into a user's general wellness, or may be used as positive feedback to individuals using technology to pursue wellness goals)).
RE: Claim 5 Raymann et al. teach the claimed: 
5. (Currently Amended) A method, comprising: determining by at least one processor of a first device and based on an activity template, […] ((Raymann et al., [0014], [0101]) ( ... computing device 102 can be a mobile device, such as a smartphone ...; the computing device 800 can include a memory interface 802, one or more data processors, image processors and/or central processing units 804, and a peripherals interface 806 ... )); […]
determining, by the at least one processor and based on the first quantity of the first activity, second detected biometric data indicative of a second quantity of a second activity, the first activity different than the second activity  ((Raymann et al., [0017], [0020], [0033], [0102]) (where exercise constitutes a threshold activity; biometric sensors; ... the motion of the exercise can be detected by movement sensor 106 (e.g., accelerometer), and can be compared to the motion samples in motion database 136 by sleep logic 120 to determine that the detected motion corresponds to the user exercising  ... computing device 102 can include heart rate sensor 108 ... heart rate sensor 108 can be a motion sensor ... the motion samples can include the motion of someone brushing their teeth (e.g., when wearing a smart watch), walking or exercising, or any other activity that generates motion or movement ... the motion samples can include the motion of someone brush their teeth (e.g., when wearing a smart watch), walking or exercising, or any other activity that generates motion or movement));
determining, by the at least one processor, that the second quantity of the second activity is based on the first quantity of the first activity ((Raymann et al., [0017], [0033], [0102]) (where exercise constitutes a threshold activity, [0033];biometric sensors; ... the motion of the exercise can be detected by movement sensor 106 (e.g., accelerometer), and can be compared to the motion samples in motion database 136 by sleep logic 120 to determine that the detected motion corresponds to the user exercising … where, for example, a second quantity of the second activity could constitute walking, which could include walking during a cool-down period after running, where the walking activity is based on the exercising/running activity)); and 
causing presentation, by the at least one processor, of a message associated with the first detected biometric data ((Raymann et al., [0063])  (notification 302 can be a graphical element presented on GUI 300 that includes a message, such as an alert or reminder ... notification 302 can be presented when sleep logic 120 determines that the user intends to go to sleep and/or that the user failed to perform one or more of the user's sleep ritual activities)).
Raymann et al. fails to explicitly teach, but Todd et al. teaches the claimed: 
[…] first detected biometric data, the activity template comprising a biometric data threshold indicative of a first quantity of a first activity, wherein the first activity is unassociated with sleeping; determining, by the at least one processor and based on a comparison of the first detected biometric data to the biometric data threshold of the activity template, that the first detected biometric data [[is]] are indicative of [[a]] the first quantity of [[a]] the first activity; determining, by the at least one processor and based on a comparison of the first detected biometric data to the biometric data threshold of the activity template, that the first detected biometric data [[is]] are indicative of [[a]] the first quantity of [[a]] the first activity ((Todd et al., [0004], [0005]) (classification process is staged in order to correctly and efficiently characterize a workout type; initially a generalized workout event is detected using motion and heart rate data; a wearable physiological monitor, performs the steps of receiving data from a number of sensors on the wearable physiological monitor, the data including accelerometer data and heart rate data acquired by the wearable physiological monitor; applying a threshold based on the accelerometer data and the heart rate data to identify two endpoints of an interval of increased physical activity indicative of a workout by a user of the wearable physiological monitor)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the comparison of detected heart rate data to determine exercise performed by a user as taught by Todd et al. within the method and system for detecting and identifying user activity as taught by Raymann et al. with the motivation for automating the collection and classification of workout data from physiological monitoring devices (Todd et al., [0003]). 
	RE: Claim 6 (Currently Amended) Raymann et al. and Todd et al. teach the claimed:
6. (Currently Amended) The method of claim 5, further comprising: determining that the first quantity of the first activity exceeds a threshold quantity of the first activity ((Raymann et al. [0020], [0033], [0072]) ( ... sleep logic 120 can determine that the user is awake when the user's heart rate and/or heart rate variability are above respective threshold values; where exercise constitutes a threshold activity; ... if the user performs an activity before going to sleep at least 80% (e.g., some threshold percentage) of the time, computing device 102 can identify the activity as a sleep ritual activity. If the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity as a sleep ritual activity ... ));
determining a threshold quantity of the second activity ((Raymann et al., [0020], [0033], [0072]) ( ... computing device 102 can include heart rate sensor 108 ... heart rate sensor 108 can be a motion sensor ...; ... the motion samples can include the motion of someone brushing their teeth (e.g., when wearing a smart watch), walking or exercising, or any other activity that generates motion or movement ...; ... if the user performs an activity before going to sleep at least 80% (e.g., some threshold percentage) of the time, computing device 102 can identify the activity as a sleep ritual activity. If the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity as a sleep ritual activity ... )); and 
determining, based on the second detected biometric data, that the second quantity of the second activity exceeds the threshold quantity of the second activity, ((Raymann et al., [0020], [0033], [0072]) ( ... computing device 102 can include heart rate sensor 108 ... heart rate sensor 108 can be a motion sensor; ... the motion samples can include the motion of someone brushing their teeth (e.g., when wearing a smart watch), walking or exercising, or any other activity that generates motion or movement; ... computing device 102 can include heart rate sensor 108 ... heart rate sensor 108 can be a motion sensor ... ; ... the motion samples can include the motion of someone brushing their teeth (e.g., when wearing a smart watch), walking or exercising, or any other activity that generates motion or movement ... ; ... if the user performs an activity before going to sleep at least 80% (e.g., some threshold percentage) of the time, computing device 102 can identify the activity as a sleep ritual activity. If the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity as a sleep ritual activity ...));
wherein determining that the second quantity of the second activity is based on the first quantity of the first activity comprises determining that the first quantity of the first activity exceeding the threshold quantity of the first activity is indicative of the second quantity of the second activity exceeding the threshold quantity of the second activity ((Raymann et al., [0033], [0043]) (where, for example, a second quantity of the second activity could constitute walking, which could include walking during a cool-down period after running, where the walking activity is based on the exercising/running activity; where Raymann discloses that satisfying a certain threshold of a subset of sleep ritual activities can indicate that a user's sleep ritual was performed (e.g., where the completion of one subset of a sleep ritual can be dependent upon the completion of another subset of sleep ritual activities; ... sleep logical 120 can determine that the user's sleep ritual was performed by the user when sleep logic 120 determines that a threshold number of the sleep ritual activities identified in sleep database 130 were performed ... sleep logic 120 can determine that the user is performing the user's sleep ritual when a minimum number (e.g., three or more) of the sleep ritual activities were performed in a short period of time (e.g., within 15 minutes, within 30 minutes, etc.).  Sleep logic can determine that the user is performing the user's sleep ritual when a portion (e.g., greater than 30%, greater than 50%, etc.) of the sleep ritual activities were performed by the user in a short period of time)).
	RE: Claim 7 (Currently Amended) Raymann et al. and Todd et al. teach the claimed: 
7. (Currently Amended) The method of claim 5, further comprising: determining that the first quantity of the first activity fails to exceed a threshold quantity of the first activity ((Raymann et al., [0019], [0033]) ( ... when movement sensor 106 detects very little movement (e.g., below a threshold frequency, or threshold magnitude), then sleep logic 120 can determine that the user is asleep; where the first activity can be exercise));
determining a threshold quantity of the second activity ((Raymann et al., [0019], [0033]) ( ... when movement sensor 106 detects very little movement (e.g., below a threshold frequency, or threshold magnitude), then sleep logic 120 can determine that the user is asleep; ... the motion samples can include the motion of someone brushing their teeth (e.g., when wearing a smart watch), walking or exercising, or any other activity that generates motion or movement)); and 
determining, based on the detected second biometric data, that the second quantity of the second activity fails to exceed the threshold quantity of the second activity ((Raymann et al., [0020]. [0033]) ((computing device 102 can include heart rate sensor 108 ... heart rate sensor 108 can be a motion sensor; ... the motion samples can include the motion of someone brushing their teeth (e.g., when wearing a smart watch), walking or exercising, or any other activity that generates motion or movement;  sleep logic 120 can determine that the user is sleeping when the user's heart rate and/or heart rate variability is below respective threshold values))
wherein determining that the second quantity of the second activity is based on the first quantity of the first activity comprises determining that the first quantity of the first activity failing to exceed the threshold quantity of the first activity is indicative of the second quantity of the second activity failing to exceed the threshold quantity of the second activity ((Raymann et al., [0033], [0052]) (where Raymann discloses that satisfying a certain threshold of a subset of sleep ritual activities can indicate that a user's sleep ritual was performed (e.g., where the completion of one subset of a sleep ritual can be dependent upon the completion of another subset of sleep ritual activities; where a quantity of exercise and exercise activity is stored in the sleep ritual database, and where comparing a first quantity of sleep ritual-associated activity recorded within a database to a second quantity of sleep ritual-associated activity recorded within the same database detects differences in recorded activities, which may be attributable to a missed exercise activity, for example; ... the motion samples can include the motion of someone ... exercising, or any other activity that generates motion or movement. The mapping of motion to activities can be stored in motion database 136 ... thus, when the user exercises before bed, the motion of the exercise can be detected by movement sensor 106 (e.g., accelerometer), and can be compared to the motion samples in motion database 136 by sleep logic 120 to determine that the detected motion corresponds to the user exercising.  After sleep logic 120 identifies the motion of the user exercising, the user's exercise activity can be added to the user's sleep ritual activities stored in sleep ritual database; ... sleep logic 120 can analyze sensor data, secondary devices data, network traffic, and/or other data to detect and identify activities that the user performs before going to bed ... when sleep logic 120 determines that the user intends to sleep (e.g., the user is done with pre-sleep activities), sleep logic 120 can determine which sleep ritual activities in sleep ritual database 130 the user has failed (e.g., forgotten) to perform before going to sleep (e.g., before going to bed) by determining which sleep ritual activities in sleep ritual database 130 were not detected;  where Raymann discloses that satisfying a certain threshold of a subset of sleep ritual activities can indicate that a user's sleep ritual was performed (e.g., where the completion of one subset of a sleep ritual can be dependent upon the completion of another subset of sleep ritual activities; where a quantity of exercise and exercise activity is stored in the sleep ritual database, and where comparing a first quantity of a sleep ritual-associated activity recorded within a database to a second quantity of a sleep ritual-associated activity recorded within the same database detects differences in recorded activities, which may be attributable to a missed exercise activity, for example; ... sleep logic 120 can analyze sensor data, secondary devices data, network traffic, and/or other data to detect and identify activities that the user performs before going to bed ... when sleep logic 120 determines that the user intends to sleep (e.g., the user is done with pre-sleep activities), sleep logic 120 can determine which sleep ritual activities in sleep ritual database 130 the user has failed (e.g., forgotten) to perform before going to sleep (e.g., before going to bed) by determining which sleep ritual activities in sleep ritual database 130 were not detected)).
RE: Claim 8 (Currently Amended) Raymann et al. and Todd et al. teach the claimed:
8. (Currently Amended) The method of claim 5, the second detected biometric data further indicative of a third quantity of the second activity ((Raymann et al., [0017], [0019]., ( ... sleep logic 120 can detect sleep based on a single signal (e.g., heartrate) or a combination of signals (e.g., heartrate, breathing, movement, etc.) ... , [0017]; ... when movement sensor 106 detects very little movement (e.g., below a threshold frequency, or threshold magnitude), then sleep logic 120 can determine that the user is asleep, [0019]; ... the motion samples can include the motion of someone brushing their teeth (e.g., when wearing a smart watch), walking or exercising, or any other activity that generates motion or movement ... , [0033])).
the method further comprising: determining a difference between the second quantity of the second activity and the third quantity of the second activity ((Raymann et al., [0033]) ((where a quantity of exercise and exercise activity is stored in the sleep ritual database, and where comparing a second quantity of a sleep ritual-associated activity recorded within a database to a third quantity of a sleep ritual-associated activity recorded within the same database detects differences in recorded activities, which may be attributable to a missed exercise activity, for example; ... the motion samples can include the motion of someone ... exercising, or any other activity that generates motion or movement.  The mapping of motion to activities can be stored in motion database 136 ... thus, when the user exercises before bed, the motion of the exercise can be detected by movement sensor 106 (e.g., accelerometer), and can be compared to the motion samples in motion database 136 by sleep logic 120 to determine that the detected motion corresponds to the user exercising.  After sleep logic 120 identifies the motion of the user exercising, the user's exercise activity can be added to the user's sleep ritual activities stored in sleep ritual database)); and 
determining that the first quantity of the first activity exceeds a threshold quantity of the first activity ((Raymann et al., [0020], [0033], [0072]) ( ... sleep logic 120 can determine that the user is awake when the user's heart rate and/or heart rate variability are above respective threshold values; where exercise constitutes a threshold activity; ... if the user performs an activity before going to sleep at least 80% (e.g., some threshold percentage) of the time, computing device 102 can identify the activity as a sleep ritual activity. If the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity as a sleep ritual activity)),
wherein determining that the second quantity of the second activity is based on the first quantity of the first activity comprises determining that the first quantity of the first activity exceeding the threshold quantity of the first activity is indicative of the difference ((Raymann et al., [0043]) (where Raymann discloses that satisfying a certain threshold of a subset of sleep ritual activities can indicate that a user's sleep ritual was performed (e.g., where the completion of one subset of a sleep ritual can be dependent upon the completion of another subset of sleep ritual activities; ... sleep logical 120 can determine that the user's sleep ritual was performed by the user when sleep logic 120 determines that a threshold number of the sleep ritual activities identified in sleep database 130 were performed ... sleep logic 120 can determine that the user is performing the user's sleep ritual when a minimum number (e.g., three or more) of the sleep ritual activities were performed in a short period of time (e.g., within 15 minutes, within 30 minutes, etc.).  Sleep logic can determine that the user is performing the user's sleep ritual when a portion (e.g., greater than 30%, greater than 50%, etc.) of the sleep ritual activities were performed by the user in a short period of time)).
RE: Claim 9 (Currently Amended) Raymann et al. and Todd et al. teach the claimed:
9. (Currently Amended) The method of claim 5, the second detected biometric data further indicative of a third quantity of the second activity ((Raymann et al., [0017], [0019], [0033]) ( ... sleep logic 120 can detect sleep based on a single signal (e.g., heartrate) or a combination of signals (e.g., heartrate, breathing, movement, etc.); ... when movement sensor 106 detects very little movement (e.g., below a threshold frequency, or threshold magnitude), then sleep logic 120 can determine that the user is asleep; ... the motion samples can include the motion of someone brushing their teeth (e.g., when wearing a smart watch), walking or exercising, or any other activity that generates motion or movement)), 
further comprising: determining a difference between the second quantity of the second activity and the third quantity of the second activity ((Raymann et al., [0033]) (where a quantity of exercise and exercise activity is stored in the sleep ritual database, and where comparing a second quantity of a sleep ritual-associated activity recorded within a database to a third quantity of a sleep ritual-associated activity recorded within the same database detects differences in recorded activities, which may be attributable to a missed exercise activity, for example; ... the motion samples can include the motion of someone ... exercising, or any other activity that generates motion or movement.  The mapping of motion to activities can be stored in motion database 136 ... thus, when the user exercises before bed, the motion of the exercise can be detected by movement sensor 106 (e.g., accelerometer), and can be compared to the motion samples in motion database 136 by sleep logic 120 to determine that the detected motion corresponds to the user exercising. After sleep logic 120 identifies the motion of the user exercising, the user's exercise activity can be added to the user's sleep ritual activities stored in sleep ritual database)); and 
determining that the first quantity of the first activity fails to exceed a threshold quantity of the first activity ((Raymann et al., [0019], [0033]) (when movement sensor 106 detects very little movement (e.g., below a threshold frequency, or threshold magnitude), then sleep logic 120 can determine that the user is asleep; where the first activity can be exercise)), 
wherein: determining that the second quantity of the second activity is based on the first quantity of the first activity comprises determining that the first quantity failing to exceed the threshold quantity of the first activity is indicative of the difference, and the first quantity is a quantity of the first activity on a first day, the second quantity is a quantity of the second activity on the first day and the third quantity is a quantity of the second activity on a second day ((Raymann et al. [0017], [0019], [0020], [0028], [0033], [0052], [0102], [0120]) (where Raymann discloses that satisfying a certain threshold of a subset of sleep ritual activities can indicate that a user's sleep ritual was performed (e.g., where the completion of one subset of a sleep ritual can be dependent upon the completion of another subset of sleep ritual activities; where a quantity of exercise and exercise activity is stored in the sleep ritual database, and where comparing a first quantity of a sleep ritual associated activity recorded within a database to a second quantity of a sleep ritual-associated activity recorded within the same database detects differences in recorded activities, which may be attributable to a missed exercise activity, for example; ... sleep logic 120 can analyze sensor data, secondary devices data, network traffic, and/or other data to detect and identify activities that the user performs before going to bed ... when sleep logic 120 determines that the user intends to sleep (e.g., the user is done with pre-sleep activities), sleep logic 120 can determine which sleep ritual activities in sleep ritual database 130 the user has failed (e.g., forgotten) to perform before going to sleep (e.g., before going to bed) by determining which sleep ritual activities in sleep ritual database 130 were not detected; where exercise constitutes a threshold activity; biometric sensors; ... the motion of the exercise can be detected by movement sensor 106 (e.g., accelerometer), and can be compared to the motion samples in motion database 136 by sleep logic 120 to determine that the detected motion corresponds to the user exercising ... ,... if the user typically (e.g., historically has a pattern) sleeps between 11 pm and 7 am, then sleep logic 120 can predict that the user will go to sleep at 11 pm on the current day and/or future days; ... computing device 102 can include heart rate sensor 108 ... heart rate sensor 108 can be a motion sensor; ... if the user typically (e.g., historically has a pattern) sleeps between 11 pm and 7am, then sleep logic 120 can predict that the user will go to sleep at 11 pm on the current day and/or future days; ... the motion samples can include the motion of someone brushing their teeth (e.g., when wearing a smart watch), walking or exercising, or any other activity that generates motion or movement; ... sleep logic 120 can detect sleep based on a single signal (e.g., heartrate) or a combination of signals (e.g., heartrate, breathing, movement, etc.); ... when movement sensor 106 detects very little movement (e.g., below a threshold frequency, or threshold magnitude), then sleep logic 120 can determine that the user is asleep; ... the motion samples can include the motion of someone brushing their teeth (e.g., when wearing a smart watch), walking or exercising, or any other activity that generates motion or movement; if the user typically (e.g., historically has a pattern) sleeps between 11 pm and 7 am, then sleep logic 120 can predict that the user will go to sleep at 11 pm on the current day and/or future days)).

RE: Claim 10 (Currently Amended) Raymann et al. and Todd et al. teach the claimed:
10. (Currently Amended) The method of claim 5, wherein: the first detected biometric data is associated with a first time, the second detected biometric data is associated with a second time prior to the first time ((Raymann et al., , [0017], [0020], [0029], [0033], [0102]) (biometric sensors; where a first time can be, for example, when the user falls asleep; ... sleep logic 120 can detect when the user falls asleep based on sensor data; ... the motion of the exercise can be detected by movement sensor 106 (e.g., accelerometer), and can be compared to the motion samples in motion database 136 by sleep logic 120 to determine that the detected motion corresponds to the user exercising; where a second time can be, for example, the period during which a user conducts an activity prior to falling asleep, such as during a user's sleep ritual before he or she goes to bed; ... computing device 102 can include heart rate sensor 108 ... heart rate sensor 108 can be a motion sensor; ... the motion samples can include the motion of someone brushing their teeth (e.g., when wearing a smart watch), walking or exercising, or any other activity that generates motion or movement)),
the method further comprising: determining third detected biometric data associated with the first activity and a third time before the first time ((Raymann et al., [0017], [0031], [0033]) (where a third biometric data could include, for example, a breathing signal; where the first activity, for example, can include exercising; where a third time before the first time can include a different period of time within the time range prior to the time when a user beings to fall asleep; ... sleep logic 120 can detect sleep based on a single signal (e.g., heartrate) or a combination of signals (e.g., heartrate, breathing, movement, etc.); ... sleep logic 120 can monitor the environment of computing device 102 to determine the user's activities all the time or on regular intervals (e.g., every 2 minutes, every 5 minutes, etc.) throughout the day to detect and identify the user's activities.  When sleep logic 120 determines that the user has gone to sleep, sleep logic 120 can analyze the user's activities to determine which activities were performed in a time period before the user went to sleep; ... the motion samples can include the motion of someone brushing their teeth (e.g., when wearing a smart watch), walking or exercising, or any other activity that generates motion or movement)); and 
comparing the third detected biometric data to a threshold quantity of the first activity, wherein determining that the second quantity of the second activity is based on the first quantity of the first activity is based on the comparison of the third detected biometric data to the threshold quantity of the first activity ((Raymann et al., [0021], [0033]) ( ... sleep logic 120 can use the breathing rate data generated by breathing rate sensor 108 to determine a breathing rate (e.g., frequency of breaths), breathing rate variability, and/or breathing amplitude (e.g., how big or deep the breaths are) for the user.  Sleep logic 120 can determine that the user is sleeping when the user's breathing rate, breathing rate variability, and/or breathing amplitude are below respective threshold values.  Sleep logic 120 can determine that the user is awake when the user's breathing rate, breathing rate variability, and/or breathing amplitude are above respective threshold values. For example, slow, regular breaths can indicate that the user is sleeping while faster, inconsistent breathing can indicate that the user is awake; where, for example, a second quantity of the second activity could constitute walking, which could include walking during a cool-down period after running, where the walking activity is based on the exercising/running activity; where detection and comparison of the obtained breathing rate data can indicate the relative activity level of the user; ... sleep logic 120 can use the breathing rate data generated by breathing rate sensor 108 to determine a breathing rate (e.g., frequency of breaths), breathing rate variability, and/or breathing amplitude (e.g., how big or deep the breaths are) for the user.  Sleep logic 120 can determine that the user is sleeping when the user's breathing rate, breathing rate variability, and/or breathing amplitude are below respective threshold values.  Sleep logic 120 can determine that the user is awake when the user's breathing rate, breathing rate variability, and/or breathing amplitude are above respective threshold values.  For example, slow, regular breaths can indicate that the user is sleeping while faster, inconsistent breathing can indicate that the user is awake)).
RE: Claim 11 (Currently Amended) Raymann et al. and Todd et al. teach the claimed:
11. (Currently Amended) The method of claim 5, the first quantity being a first quantity of the first activity on a first day ((Raymann et al., [0017], [0028], [0033], [0102]) (where exercise constitutes a threshold activity; biometric sensors; ... the motion of the exercise can be detected by movement sensor 106 (e.g., accelerometer), and can be compared to the motion samples in motion database 136 by sleep logic 120 to determine that the detected motion corresponds to the user exercising; ... if the user typically (e.g., historically has a pattern) sleeps between 11 pm and 7 am, then sleep logic 120 can predict that the user will go to sleep at 11 pm on the current day and/or future days)),
the method further comprising: determining, based on the activity template, a threshold number of days associated with the first activity, the threshold number of days greater than one ((Raymann et al., [0033], [0072]) (where exercise constitutes a threshold activity; ... if the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity as a sleep ritual activity; ... if the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity as a sleep ritual activity)). 
determining that the first detected biometric data is further indicative of a third quantity of the first activity on a second day and a fourth quantity of the first activity on a third day  ((Raymann et al., [0017], [0019], [0028], [0033], [0102], (biometric sensors; ... the motion of the exercise can be detected by movement sensor 106 (e.g., accelerometer), and can be compared to the motion samples in motion database 136 by sleep logic 120 to determine that the detected motion corresponds to the user exercising; ... sleep logic 120 can detect sleep based on a single signal (e.g., heartrate) or a combination of signals (e.g., heartrate, breathing, movement, etc.); ... when movement sensor 106 detects very little movement (e.g., below a threshold frequency, or threshold magnitude), then sleep logic 120 can determine that the user is asleep; ... the motion samples can include the motion of someone brushing their teeth (e.g., when wearing a smart watch), walking or exercising, or any other activity that generates motion or movement;  ... if the user typically (e.g., historically has a pattern) sleeps between 11 pm and 7 am, then sleep logic 120 can predict that the user will go to sleep at 11 pm on the current day and/or future days; where a fourth quantity of the first activity could, for example, constitute such an activity of brushing their teeth or a different activity that generates motion or movement; ... sleep logic 120 can detect sleep based on a single signal (e.g., heartrate) or a combination of signals (e.g., heartrate, breathing, movement, etc.); ... when movement sensor 106 detects very little movement (e.g., below a threshold frequency, or threshold magnitude), then sleep logic 120 can determine that the user is asleep; ... the motion samples can include the motion of someone brushing their teeth (e.g., when wearing a smart watch), walking or exercising, or any other activity that generates motion or movement ... if the user typically (e.g., historically has a pattern) sleeps between 11 pm and 7 am, then sleep logic 120 can predict that the user will go to sleep at 11 pm on the current day and/or future days));

determining that the first quantity, the third quantity, and the fourth quantity satisfy a threshold number of hours of the first activity; determining, based on the first day, the second day, and the third day, a number of days that the first detected biometric data indicate quantities of the first activity that satisfy the threshold number of hours of the first activity  ((Raymann et al., [0017], [0019], [0033], [0072], [0102], where exercise constitutes a threshold activity ; biometric sensors; ... the motion of the exercise can be detected by movement sensor 106 (e.g., accelerometer), and can be compared to the motion samples in motion database 136 by sleep logic 120 to determine that the detected motion corresponds to the user exercising; where exercise constitutes a threshold activity; ... if the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity as a sleep ritual activity; where a fourth quantity of the first activity could, for example, constitute such an activity of brushing their teeth or a different activity that generates motion or movement; ... sleep logic 120 can detect sleep based on a single signal (e.g., heartrate) or a combination of signals (e.g., heartrate, breathing, movement, etc.); ... when movement sensor 106 detects very little movement (e.g., below a threshold frequency, or threshold magnitude), then sleep logic 120 can determine that the user is asleep; ... the motion samples can include the motion of someone brushing their teeth (e.g., when wearing a smart watch), walking or exercising, or any other activity that generates motion or movement; where exercise constitutes a threshold activity; ... if the user performs an activity before going to sleep at least 80% (e.g., some threshold percentage) of the time, computing device 102 can identify the activity as a sleep ritual activity));
determining that the number of days exceeds the threshold number of days, wherein the message indicates that a goal associated with the threshold number of days has been satisfied ((Raymann et al., [0033], [0072], [0096]) (where exercise constitutes a threshold activity; ... if the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity as a sleep ritual activity; where exercise constitutes a threshold activity; ... if the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity as a sleep ritual activity; ; ... health and fitness data may be used to provide insights into a user's general wellness, or may be used as positive feedback to individuals using technology to pursue wellness goals)).
RE: Claim 12 (Currently Amended) Raymann et al. and Todd et al. teach the claimed:
12. (Currently Amended) The method of claim 5, the first quantity being a first quantity of the first activity on a first day ((Raymann et al., [0017], [0028], [0033], [0102]) (where exercise constitutes a threshold activity; biometric sensors; ... the motion of the exercise can be detected by movement sensor 106 (e.g., accelerometer), and can be compared to the motion samples in motion database 136 by sleep logic 120 to determine that the detected motion corresponds to the user exercising; ... if the user typically (e.g., historically has a pattern) sleeps between 11 pm and 7 am, then sleep logic 120 can predict that the user will go to sleep at 11 pm on the current day and/or future days)),
the method further comprising: determining, based on the activity template, a threshold number of days associated with the first activity, the threshold number of days greater than one ((Raymann et al., [0033], [0072]) (where exercise constitutes a threshold activity; ... if the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity as a sleep ritual activity; where exercise constitutes a threshold activity; ... if the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity as a sleep ritual activity [0072]));
determining that the first detected biometric data is further indicative of a third quantity of the first activity on a second day and a fourth quantity of the first activity on a third day ((Raymann et al., [0017], [0019], [0028], [0033]) ((sleep logic 120 can detect sleep based on a single signal (e.g., heartrate) or a combination of signals (e.g., heartrate, breathing, movement, etc.); ... when movement sensor 106 detects very little movement (e.g., below a threshold frequency, or threshold magnitude), then sleep logic 120 can determine that the user is asleep; ... the motion samples can include the motion of someone brushing their teeth (e.g., when wearing a smart watch), walking or exercising, or any other activity that generates motion or movement; ... if the user typically (e.g., historically has a pattern) sleeps between 11 pm and 7 am, then sleep logic 120 can predict that the user will go to sleep at 11 pm on the current day and/or future days; where a fourth quantity of the first activity could, for example, constitute such an activity of brushing their teeth or a different activity that generates motion or movement; ... sleep logic 120 can detect sleep based on a single signal (e.g., heartrate) or a combination of signals (e.g., heartrate, breathing, movement, etc.); ... when movement sensor 106 detects very little movement (e.g., below a threshold frequency, or threshold magnitude), then sleep logic 120 can determine that the user is asleep; ... the motion samples can include the motion of someone brushing their teeth (e.g., when wearing a smart watch), walking or exercising, or any other activity that generates motion or movement; ... if the user typically (e.g., historically has a pattern) sleeps between 11 pm and 7 am, then sleep logic 120 can predict that the user will go to sleep at 11 pm on the current day and/or future days));
determining that the first quantity, the third quantity, and the fourth quantity satisfy a threshold number of hours of the first activity ((Raymann et al.,  [0017], [0019], [0033], [0072], [0102])  (where exercise constitutes a threshold activity; biometric sensors; ... the motion of the exercise can be detected by movement sensor 106 (e.g., accelerometer), and can be compared to the motion samples in motion database 136 by sleep logic 120 to determine that the detected motion corresponds to the user exercising; where exercise constitutes a threshold activity; ... if the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity as a sleep ritual activity; where a fourth quantity of the first activity could, for example, constitute such an activity of brushing their teeth or a different activity that generates motion or movement; ... sleep logic 120 can detect sleep based on a single signal (e.g., heartrate) or a combination of signals (e.g., heartrate, breathing, movement, etc.); ... when movement sensor 106 detects very little movement (e.g., below a threshold frequency, or threshold magnitude), then sleep logic 120 can determine that the user is asleep; ... the motion samples can include the motion of someone brushing their teeth (e.g., when wearing a smart watch), walking or exercising, or any other activity that generates motion or movement; where exercise constitutes a threshold activity; ... if the user performs an activity before going to sleep at least 80% (e.g., some threshold percentage) of the time, computing device 102 can identify the activity as a sleep ritual activity));
determining, based on the first day, the second day, and the third day, a number of days that the first detected biometric data indicate quantities of the first activity that satisfy the threshold number of hours of the first activity ((Raymann et al., [0033], [0072]) ((where exercise constitutes a threshold activity; ... if the user performs an activity before going to sleep at least 80% (e.g., some threshold percentage) of the time, computing device 102 can identify the activity as a sleep ritual activity ... if the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity as a sleep ritual activity)); and 
determining that the number of days fails to exceed the threshold number of days, wherein the message indicates that a goal associated with the threshold number of days has not been satisfied ((Raymann et al. [0019], [0033], [0072], [0077], [0096], Fig. 5) (when movement sensor 106 detects very little movement (e.g., below a threshold frequency, or threshold magnitude), then sleep logic 120 can determine that the user is asleep; where the first activity can be exercise; identify sleep ritual activities that user failed to perform; present reminder identifying sleep ritual activities the user failed to perform; ... if the user performs an activity before going to sleep at least 80% (e.g., some threshold percentage) of the time, computing device 102 can identify the activity as a sleep ritual activity; at step 514, computing device 102 can present a reminder identifying the sleep ritual activities that the user failed to perform.  For example, computing device 102 can present a single reminder that identifies all sleep ritual activities the user failed to perform ... computing device 102 can present a distinct (e.g., multiple, individual) reminder for each sleep ritual activity the user failed to perform; ... health and fitness data may be used to provide insights into a user's general wellness, or may be used as positive feedback to individuals using technology to pursue wellness goals)).
RE: Claim 13 (Currently Amended) Raymann et al. and Todd et al. teach the claimed:
13. (Currently Amended) The method of claim 5, the first quantity being a first quantity of the first activity on a first day ((Raymann et al., [0017], [0028], [0033], [0102]) (where exercise constitutes a threshold activity; biometric sensors; ... the motion of the exercise can be detected by movement sensor 106 (e.g., accelerometer), and can be compared to the motion samples in motion database 136 by sleep logic 120 to determine that the detected motion corresponds to the user exercising; ... if the user typically (e.g., historically has a pattern) sleeps between 11 pm and 7 am, then sleep logic 120 can predict that the user will go to sleep at 11 pm on the current day and/or future days)),
the method further comprising: determining, based on the activity template, a first threshold number of days associated with the first activity and a second threshold number of days associated with the second activity ((Raymann et al., [0028], [0033], [0072]) ((where exercise constitutes a threshold activity; ... if the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity as a sleep ritual activity; where a second threshold number of days can be some different threshold number of days; ... if the user typically (e.g., historically has a pattern) sleeps between 11 pm and 7 am, then sleep logic 120 can predict that the user will go to sleep at 11pm on the current day and/or future days; ... if the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity a sleep ritual activity));
determining, based on the first day, a first number of days that the first detected biometric data indicate quantities of the first activity that satisfy the first threshold number of days ((Raymann et al., [0072]) (asleep ritual activity is an activity that is regularly performed by the user night after night ... if the user performs an activity before going to sleep at least 80% (e.g., some threshold percentage) of the time, computing device 102 can identify the activity as a sleep ritual activity.  If the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity as a sleep ritual activity))
determining a second number of days that the second detected biometric data indicate quantities of the second activity that satisfy the second threshold number of days ((Raymann et al., [0020], [0033], [0072] (where a second threshold number of days can be some different threshold number of days; ... heart rate sensor 108 can be a microphone ... the microphone can be worn on the wrist near the radial artery to detect sounds corresponding to the user's pulse; where exercise constitutes a threshold activity, [0033]; ... if the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity as a sleep ritual activity));
determining that the first number of days exceeds the first threshold number of days ((Raymann et al., [0033], [0072]) (where exercise constitutes a threshold activity; ... if the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity as a sleep ritual activity)); and 
determining that the second number of days exceeds the second threshold number of days, wherein the message indicates that a goal associated with the first threshold number of days and the second threshold number of days has been satisfied. ((Raymann et al., [0028], [0033], [0072], [0096]) (where a second threshold number of days can be some different threshold number of days; ... if the user typically (e.g., historically has a pattern) sleeps between 11 pm and 7 am, then sleep logic 120 can predict that the user will go to sleep at 11 pm on the current day and/or future days; ... if the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity a sleep ritual activity; where exercise constitutes a threshold activity; where a second threshold number of days can be some different threshold number of days; ... if the user typically (e.g., historically has a pattern) sleeps between 11 pm and 7 am, then sleep logic 120 can predict that the user will go to sleep at 11 pm on the current day and/or future days; ... if the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity as a sleep ritual activity; ... health and fitness data may be used to provide insights into a user's general wellness, or may be used as positive feedback to individuals using technology to pursue wellness goals]).
RE: Claim 14 (Currently Amended) Raymann et al. and Todd et al. teach the claimed:
14. (Currently Amended) The method of claim 5, the first quantity being a first quantity of the first activity on a first day ((Raymann et al., [0017], [0028], [0033], [0102]) (where exercise constitutes a threshold activity; biometric sensors; ... the motion of the exercise can be detected by movement sensor 106 (e.g., accelerometer), and can be compared to the motion samples in motion database 136 by sleep logic 120 to determine that the detected motion corresponds to the user exercising; ... if the user typically (e.g., historically has a pattern) sleeps between 11 pm and 7 am, then sleep logic 120 can predict that the user will go to sleep at 11 pm on the current day and/or future days)),
the method further comprising: determining, based on the activity template, a first threshold number of days associated with the first activity and a second threshold number of days associated with the second activity ((Raymann et al., [0028], [0033], [0072]) (where exercise constitutes a threshold activity; ... if the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity as a sleep ritual activity; where a second threshold number of days can be some different threshold number of days; ... if the user typically (e.g., historically has a pattern) sleeps between 11 pm and 7 am, then sleep logic 120 can predict that the user will go to sleep at 11pm on the current day and/or future days; ... if the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity a sleep ritual activity));
determining, based on the first day, a first number of days that the first detected biometric data indicate quantities of the first activity that satisfy the first threshold number of days ((Raymann et al., [0072]) (( ... a sleep ritual activity is an activity that is regularly performed by the user night after night ... if the user performs an activity before going to sleep at least 80% (e.g., some threshold percentage) of the time, computing device 102 can identify the activity as a sleep ritual activity.  If the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity as a sleep ritual activity));  AMENDMENT AND RESPONSE TO NON-FINAL OFFICE ACTIONPage 9 of 21Response dated: February 1, 2022
determining a second number of days that the second detected biometric data indicate quantities of the second activity that satisfy the second threshold number of days ((Raymann et al., [0020], [0033], [0072]) (where a second threshold number of days can be some different threshold number of days; ... heart rate sensor 108 can be a microphone ... the microphone can be worn on the wrist near the radial artery to detect sounds corresponding to the user's pulse; where exercise constitutes a threshold activity; ... if the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity as a sleep ritual activity));
determining that the first number of days exceeds the first threshold number of days ((Raymann et al., [0033], [0072]) (where exercise constitutes a threshold activity; ... if the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity as a sleep ritual activity)); and 
determining that the second number of days fails to exceed the second threshold number of days[[;]], wherein the message indicates that a goal associated with the first threshold number of days and the second threshold number of days has not been satisfied ((Raymann et al., [0020], [0072], [0077], [0096], Fig. 5) (where a second threshold number of days can be some different threshold number of days; ...sleep logic 120 can determine that the user is sleeping when the user's heart rate and/or heart rate variability is below respective threshold values; ... if the user performs an activity before going to sleep at least 6 nights (e.g., some threshold number) a week, computing device 102 can identify the activity as a sleep ritual activity; where a second threshold number of days can be some different threshold number of days; identify sleep ritual activities that user failed to perform; present reminder identifying sleep ritual activities the user failed to perform; ... if the user performs an activity before going to sleep at least 80% (e.g., some threshold percentage) of the time, computing device 102 can identify the activity as a sleep ritual activity; at step 514, computing device 102 can present a reminder identifying the sleep ritual activities that the user failed to perform.  For example, computing device 102 can present a single reminder that identifies all sleep ritual activities the user failed to perform ... computing device 102 can present a distinct (e.g., multiple, individual) reminder for each sleep ritual activity the user failed to perform; ... health and fitness data may be used to provide insights into a user's general wellness, or may be used as positive feedback to individuals using technology to pursue wellness goals)).
RE: Claim 15 (Currently Amended) Raymann et al. and Todd et al. teach the claimed:
15. (Currently Amended) The method of claim 5, further comprising: receiving parameters associated with the activity template; sending a request for the parameters; and receiving, based on the request, the first detected biometric data and the second detected biometric data ((Raymann et al., [0017], [0020], [0026], [0029], [0031]-[0033], [0102]) (... the user activities may be detected by receiving sensor data from one or more sensor devices of the computing device and identifying the user activities based on the received sensor data, Abstract; determining the sleep ritual ... if a user performs a particular activity at least a number of nights (e.g., 5, 6, at least 50%, etc.) per week, then sleep logic 120 can determine that the particular activity is a sleep ritual activity. These sleep ritual activities can be used to infer the user's intent to go to sleep, [0029]; ... the users tooth brushing activity can be added to the user's sleep ritual activities stored in sleep ritual database 130;  ... sleep logic 120 can receive sensor data that indicates conscious movement, talking, increased heart rate, increased breathing rate, increased lighting, and/or use of computing device 102 (e.g., touch input) and determine that the user is awake based on the sensor data.  Sleep logic 120 can determine the wake time based on when the first sensor detected conscious human activity ... , [0026]; ... sleep logic 120 can monitor the environment of computing device 102 to determine the user's activities all the time or on regular intervals (e.g., every 2 minutes, every 5 minutes, etc.) throughout the day to detect and identify the user's activities); biometric sensors; ... the motion of the exercise can be detected by movement sensor 106 (e.g., accelerometer), and can be compared to the motion samples in motion database 136 by sleep logic 120 to determine that the detected motion corresponds to the user exercising; computing device 102 can include heart rate sensor 108 ... heart rate sensor 108 can be a motion sensor ...; ... the motion samples can include the motion of someone brushing their teeth (e.g., when wearing a smart watch), walking or exercising, or any other activity that generates motion or movement ... )).
RE: Claim 16 (Original) Raymann et al. and Todd et al. teach the claimed:
16. (Original ) The method of claim 5, wherein the message indicates that the second quantity is based on the first quantity ((Raymann et al., [0033], [0063]) (where, for, a second quantity of the second activity could constitute walking, which could include walking during a cool-down period after running, where the walking activity is based on the exercising/running activity; where exercise constitutes a threshold activity; ... notification 302 can be a graphical element presented on GUI 300 that includes a message, such as an alert or reminder ... notification 302 can be presented when sleep logic 120 determines that the user intends to go to sleep and/or that the user failed to perform one or more of the user's sleep ritual activities ... ; where a sleep ritual activity of walking can be based on a sleep ritual activity being exercising/running; where the message can include a notification of the completion, or incompletion/non-performance, of a sleep activity)).
Response to Arguments
Applicant’s arguments filed 2/1/2022 have been fully considered but they are not persuasive.
Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 02/01/2022. 
In the remarks, Applicant argues in substance that: 
Regarding the Drawing Objections, Applicant has filed replacement drawings;
Regarding the 101 rejection of claims 1-20, Applicant argues that the claims are integrated into a practical application as the claims allow for automatic determination based on detected biometric data whether a user has completed an activity goal, rather than relying on the user-self-reporting their activity, and further, the claims recite significantly more than the abstract idea because the claims recite a combination of additional elements that result in an improvement in a computer based system; and 
Regarding the 102 rejection of claims 1-20, Applicant argues that Raymann fails to disclose the amended limitations of claim 5, such as “determining by at least one processor of a first device and based on an activity template, first detected biometric data, the activity template comprising a biometric data threshold indicative of a first quantity of a first activity, wherein the first activity is unassociated with sleeping; determining, by the at least one processor and based on a comparison of the first detected biometric data to the biometric data threshold of the activity template, that the first detected biometric data are indicative of the first quantity of the first activity.”
In response to Applicant’s arguments regarding (a) the Drawing Objections, Examiner is persuaded as a result of the amendments and has withdrawn the objections to the drawings. 
In response to Applicant’s arguments regarding (b) the 101 rejection of claims 1-20, that the claims are integrated into a practical application as the claims allow for automatic determination based on detected biometric data whether a user has completed an activity goal, rather than relying on the user-self-reporting their activity, and further, the claims recite significantly more than the abstract idea because the claims recite a combination of additional elements that result in an improvement in a computer based system: Examiner respectfully disagrees.
	First, Examiner respectfully submits Applicant’s argument that the claims are integrated into a practical application because the claims allow for automatic determination based on detected biometric data whether a user has completed an activity goal, rather than relying on the user-self-reporting their activity, is insufficient to integrate the claimed abstract idea into a practical application. In particular, the claims recite the steps of collecting, analyzing, and displaying activity data through use of generic computer components (i.e., at least one processor for performing instructions and a first device/phone device such as a mobile phone as they relate to general purpose computer components (Application Specification [0046], [0077])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). in this way, the claims merely recite using generic computer components as a tool to perform the user-self-reporting their activity. 
Next, Examiner respectfully submits that the combination of additional elements of using “at least one processor,” and “a first device,” to perform the collecting, analyzing, and displaying limitations amounts to no more than mere instructions to apply the exception using generic computer components. (i.e., at least one processor for performing instructions and a phone device such as a mobile phone as they relate to general purpose computer components (Application Specification [0046], [0077])). The steps of the claims recite activity data detection i.e. collection, and determining i.e. analyzing, at a high-level of generality of at least one processor and a first device, wherein in combination, are tools for the steps of the claim being mere instructions to apply the abstract idea using a generic computer components. Mere instructions to apply a judicial exception using generic computer components cannot provide an inventive concept. See MPEP 2106.05(f). 
Accordingly, the 101 rejection of claims 1-20 is maintained for at least these reasons and as applied in the above Office Action. 
In response to Applicant’s argument (c) regarding the 102 rejection of claims 1-20, Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner respectfully submits newly cited Todd et al. as disclosing the cited amended limitations of independent claim 5. Examiner notes that a 102 rejection remains for claims 17-20, however, Applicant’s arguments appear to rely on features of amended independent claim 5, which are different in scope and content than independent claim 17.  
Accordingly, Examiner respectfully maintains the prior art rejections of claims 1-20 with new and amended recitations and citations as applied in the above Office Action in light of the amendments to the claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S Patent Application Pub. No. 2016/0374569 A1 teaches a system of continuous sleep activity and heart rate activity to evaluate heart rate variability (Abstract). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.B./Examiner, Art Unit 3626                                                                                                                                                                                                        
/EVANGELINE BARR/Primary Examiner, Art Unit 3626